UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-1850



ISLAND CREEK COAL COMPANY,

                Petitioner,

          v.


MANFORD HENLINE; DIRECTOR, OFFICE OF WORKER’S COMPENSATION
PROGRAMS; BENEFITS REVIEW BOARD,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(05-127-BLA)


Submitted:   May 8, 2008                     Decided:   July 9, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ashley M. Harman, Douglas A. Smoot, JACKSON KELLY, PLLC,
Morgantown, West Virginia, for Petitioner. Sandra M. Fogel, CULLEY
& WISSORE, Carbondale, Illinois, for Respondent Manford Henline.
Jonathan L. Snare, Acting Solicitor of Labor, Patricia M. Nece,
Counsel for Appellate Litigation, Helen H. Cox, Office of the
Solicitor, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Federal Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Island Creek Coal Company petitions for review of two orders

of the Benefits Review Board (the Board) affirming decisions of

administrative law judges (ALJs) determining that Manford Henline’s

Black Lung Benefits claim was timely filed and that Henline is

entitled to benefits.   We deny the petition.



                                 I.

     Henline worked as an underground coal miner for at least 21

years between 1965 and 1993.   Henline developed breathing problems

during the last few years of his work that worsened over time and

eventually forced him to retire.

     On July 18, 2000, Henline filed a claim for benefits under the

Black Lung Benefits Act.    See 30 U.S.C.A. §§ 901-44 (West 2007).

After Henline underwent testing and was examined by a Department of

Labor physician, the Department of Labor awarded him benefits.   At

the request of Island Creek, the undisputed responsible operator

for any benefit award, the claim was then transferred to the Office

of Administrative Law Judges for formal hearing.

     Following a hearing, ALJ Robert Lesnick issued a decision

awarding benefits. The ALJ found that Island Creek failed to rebut

the applicable presumption that Henline filed his claim within the

applicable three-year statute of limitations.        See 20 C.F.R.

§ 725.308 (2007).   In this regard, the ALJ concluded that there was


                                   2
no evidence that any doctor had given Henline, more than three

years before he filed his claim, a “reasoned opinion” that he was

totally disabled due to pneumoconiosis.      J.A. 525.     The ALJ

alternatively found that the only evidence that a doctor had given

Henline any opinion to that effect--reasoned or unreasoned--more

than three years prior to the filing of his claim was testimony

from Henline himself.   The ALJ discredited this testimony because

Henline had admitted that a stroke had left him with a poor memory,

and because his testimony was inconsistent and composed primarily

of a series of “yes” answers.   Regarding the merits of Henline’s

claim, the ALJ credited the opinions of Henline’s expert, Dr.

Castle, and the Department of Labor’s doctor, Dr. Rasmussen, that

Henline was totally disabled due to pneumoconiosis and rejected the

contrary opinions of Island Creek’s three doctors.

     On appeal, the Board affirmed the decision in part and vacated

and remanded in part. Although not reviewing the ALJ’s decision to

discredit Henline’s testimony on the timeliness issue, the Board

nevertheless affirmed the determination that Henline’s claim was

timely.   The Board did so on the grounds that 20 C.F.R. § 725.308

requires that notice to the miner that he was totally disabled due

to pneumoconiosis must be in writing to trigger the three-year

statute-of-limitations clock and that Island Creek had not provided

evidence that Henline had received such notice.      The Board also

affirmed the ALJ’s finding that Henline was totally disabled.


                                 3
However, concluding that the ALJ did not explain why he found the

opinions of Drs. Castle and Rasmussen more persuasive than those of

Island Creek’s doctors, the Board remanded for reconsideration of

whether Henline had pneumoconiosis and whether his total disability

was due to pneumoconiosis.

      The case was assigned to ALJ Daniel L. Leland on remand.

Finding Dr. Castle to be the most qualified based on his experience

and   published   research,   and   finding   his   opinion,   which    was

supported by Dr. Rasmussen, to be better documented and reasoned

than any of Island Creek’s doctors, the ALJ reinstated Henline’s

benefits award.    The Board affirmed on appeal.

      Island Creek then petitioned this court for review of the

Board’s decision, challenging, inter alia, the Board’s conclusion

that notice to a miner that he is disabled due to pneumoconiosis

must be in writing to trigger the statute-of-limitations clock. We

agreed   with   Island   Creek,   vacated   the   Board’s   decision,   and

remanded to the Board for reconsideration of the timeliness issue.

See Island Creek Coal Co. v. Henline, 456 F.3d 421, 425-27 (4th

Cir. 2006).

      On remand, the Board, noting that whether a claimant’s hearing

testimony is sufficient to rebut the timeliness presumption is a

matter committed to the ALJ’s discretion, rejected a claim by

Island Creek that ALJ Lesnick erred in discrediting Henline’s

testimony on the statute-of-limitations issue.           Thus, the Board


                                     4
again affirmed Henline’s benefits award.             Island Creek has now

petitioned this court again for review of the Board’s decision.



                                       II.

       Island Creek first argues that ALJ Lesnick and the Board

erroneously concluded that a “reasoned” opinion from a doctor was

required to trigger the three-year statute-of-limitations clock.

Whether the ALJ or the Board so concluded is immaterial, however,

since the ALJ discredited the only testimony that Henline received

any    medical   opinion--reasoned      or   unreasoned--that    would   have

triggered the limitations clock more than three years prior to the

claim, and the Board affirmed the ALJ’s decision to discredit that

evidence.

       Island Creek next contends that ALJ Leland offered flawed

analysis regarding his rejection of its experts’ opinions.                 We

conclude, however, that the ALJ reasonably determined that none of

Island Creek’s doctors satisfactorily explained why Henline’s total

disability was not due to a coal-dust induced disease other than

coal workers’ pneumoconiosis.          In employing this analysis, the ALJ

did not improperly “shift[] the burden of proof from the claimant

to    the   employer,”   as   Island    Creek   claims   he   did.   Br.   of

Petitioner, at 19. Rather, he merely concluded that their analysis




                                        5
was incomplete, and therefore that their opinions were not well-

reasoned.*

     Island Creek also maintains that ALJ Leland erred in crediting

the opinions of Drs. Cohen and Rasmussen.    We disagree.   The ALJ

reasonably concluded that these doctors, unlike their counterparts,

provided a persuasive and logically complete explanation for their

conclusions.   While Island Creek’s physicians criticized several

aspects of Dr. Cohen’s analysis, the ALJ concluded that Dr. Cohen

provided credible and logical responses to the criticisms. The ALJ

also plausibly found that Cohen was “the most qualified with

respect to both experience and published research, in addition to

his board-certification and B-reader credentials.”    J.A. 566.   The

ALJ properly relied on all of these conclusions in deciding to

defer to the opinions of Drs. Cohen and Rasmussen over the opinions

offered by Island Creek’s physicians. See Island Creek Coal Co. v.

Compton, 211 F.3d 203, 211 (4th Cir. 2000) (“[I]t is the province

of the ALJ to evaluate the physicians’ opinions.”).




     *
      Island Creek also maintains that the ALJ’s criticism of Dr.
Renn’s assessment concerning a history of myocardial infarction and
the existence and effect of congestive heart failure was
unwarranted. However, there is no indication in the ALJ’s opinion
that his resolution of this issue had any bearing on his rejection
of Dr. Renn’s opinion.

                                6
                            III.

    For all the foregoing reasons, the petition for review is

denied.

                                              PETITION DENIED




                             7